Case: 1:16-cv-03464 Document #: 218 Filed: 04/01/19 Page 1 of 1 PageID #:2229

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

John E. Taylor Jr.
                                         Plaintiff,
v.                                                       Case No.: 1:16−cv−03464
                                                         Honorable John Robert Blakey
Wexford Health Sources, Inc., et al.
                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, April 1, 2019:


        MINUTE entry before the Honorable John Robert Blakey: Defendants' motion for
extension of time to complete discovery [212] is granted. Fact discovery is hereby
extended to 4/9/19. The deadline for disclosing experts is extended to 4/16/19, and the
deadline for disclosing rebuttal experts is extended to 5/14/19. The 4/2/19 Notice of
Motion date is stricken, and the parties need not appear. All other dates and deadlines,
including the 7/8/19 close of expert discovery, the dispositive motion schedule, and all
trial−related dates, stand. Mailed notice(gel, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
